Citation Nr: 1007497	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to an initial rating higher than 10 percent 
for chondromalacia and mild degenerative joint disease of the 
left knee.

4.  Entitlement to an initial rating higher than 10 percent 
for residuals of an old posterior ligament tear of the right 
knee.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) from November 2007, May 2008, and January 2009 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Offices (RO) in St. Louis, Missouri and Lincoln, 
Nebraska.  In the November 2007 decision, the RO, among other 
things, denied entitlement to  service connection for a 
bilateral eye disability.  Jurisdiction over the Veteran's 
claim was subsequently transferred to the RO in Lincoln 
Nebraska.

In the May 2008 decision, the RO granted service connection 
for chondromalacia and mild degenerative joint disease of the 
left knee and residuals of an old posterior cruciate ligament 
tear of the right knee.  The RO assigned initial disability 
ratings of 10 percent for each condition, both effective 
December 21, 2006.  

In the January 2009 decision, the RO denied entitlement to 
service connection for bilateral flat feet.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

The Veteran's VA medical records reveal that he has been 
diagnosed as having various eye conditions.  For example, a 
November 2007 VA ophthalmology nursing note indicated 
diagnoses of status post excision of a chalazion of the left 
eye and a history of poor vision of the right eye.

The Veteran's service treatment records indicate that he had 
a loss of vision prior to service.  His September 1978 
entrance examination reveals that his vision was 20/400 in 
the right eye and 20/20 in the left eye and he was diagnosed 
as having defective vision.
 
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).

Service treatment records show that in June 1979 he was 
treated for eye strain and blurred vision, which he had been 
experiencing for a week.  He was diagnosed as having 
anisometropia.  However, his June 1980 separation examination 
indicates that his vision apparently improved while in 
service, noted as 20/200 in the right eye and 20/20 in the 
left eye.

An examination is needed to obtain an opinion as to whether 
the Veteran has a current eye disability incurred or 
aggravated by active service or that is otherwise related to 
service and to determine which conditions, if any are 
attributable to refractive error and which are acquired eye 
disabilities.  See 38 C.F.R. § 3.303(c) (2009).

In a statement received in November 2009, the Veteran 
reported that his knee disabilities had gotten worse and that 
he had received VA treatment in September and October 2009.
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  VA also has a duty to obtain records of the 
treatment reported by the Veteran in his October 2009 
statement.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

In his September 2008 claim (VA Form 21-4138) the Veteran 
stated that he was claiming service connection for bilateral 
flat feet.  He claimed that he had flat feet upon discharge 
from service and that he experienced numbness and pain in his 
feet since 1998.  The Veteran is competent to report 
observable symptoms of a bilateral foot disability, such as 
flat feet, as well as pain.  Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet);   
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

The most recent clinical evidence of a bilateral foot 
disability is a December 2006 VA primary care consultation 
note which reveals that the Veteran reported numbness/a thick 
feeling in his feet.

The Veteran's service treatment records reveal that in March 
and April 1980 he was treated for foot problems due to 
excessive warmth and moisture and was diagnosed as having 
possible contact dermatitis of the feet.  His June 1980 
separation examination indicates that his feet were abnormal 
and that he was diagnosed as having tinea pedis.

The Veteran was scheduled for a VA examination for a 
bilateral foot disability in December 2008, however he failed 
to report for the examination.  The RO was contacted by 
someone on behalf of the Veteran and informed that the 
Veteran was unable to attend the appointment because he was 
out of town.  As there is evidence of a possible current 
bilateral foot disability that may be related to service, a 
new examination should be scheduled in order to determine 
whether the Veteran has a current bilateral foot disability 
and to obtain a medical opinion as to the relationship of any 
such disability to service.

A January 2007 VA mental health consultation note indicates 
that the Veteran reported that he was denied Social Security 
Administration (SSA) disability benefits for an unspecified 
disability.  The United States Court of Appeals for Veterans 
Claims has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision must be obtained, if relevant.  Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 
1321 (2010) (there is no duty to get SSA records when there 
is no evidence that they are relevant).  The medical records 
related to the SSA's disability determination have not yet 
been associated with the claims file and may be relevant. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision. 

2.  Obtain all records of the Veteran's 
treatment at VA facilities for knee 
disabilities from the Des Moines, Iowa 
VAMC since March 30, 2009.

4.  After any evidence received from SSA 
has been associated with the Veteran's 
claims file, schedule him for a VA 
examination to determine whether any 
current bilateral eye disability is 
related to the eye conditions identified 
in service.  All indicated tests and 
studies should be conducted. 

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
any current eye disability clearly and 
unmistakably pre-existed service and, if 
so, whether the disability was actually 
aggravated (underwent a permanent 
increase in disability) by active service 
beyond the normal progression of the 
disease. 

The examiner should identify those 
diagnosed eye conditions that are 
refractive errors as opposed to acquired 
eye disabilities.

If any current eye disability did not 
clearly and unmistakably pre-exist 
service, or was not clearly and 
unmistakably permanently aggravated in 
service, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current eye disability is etiologically 
related to the Veteran's in-service eye 
conditions or any other disease or injury 
in service.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so.

The examiner should note whether any 
current eye disability is considered a 
refractive error.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  After any evidence received from SSA 
has been associated with the Veteran's 
claims file, schedule him for a VA 
examination to determine the nature and 
etiology of any current foot disability.  
All indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current foot disability is related to the 
Veteran's in-service foot conditions or 
any other disease or injury in service. 

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

4.  After records from SSA and VA have 
been associated with the claims folder, 
afford the Veteran an examination to 
evaluate the current severity of his 
service connected knee disabilities.

The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

The examiner should report the ranges of 
knee flexion and extension in degrees and 
note the point, if any, at which pain 
begins.

The examiner should also note whether 
either knee disability is manifested by 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.

The examiner should also provide an 
opinion as to the severity of any 
subluxation or instability and note 
whether there is dislocation of the 
semilunar cartilage and if so, note any 
associated symptoms.

5.  The agency of original jurisdiction 
should review the examination reports to 
ensure that they contain the information 
requested in this remand.

6.  The Veteran is advised that these 
examinations are necessary to evaluate 
his claims, and that if he fails without 
good cause to report for the 
examinations, those claims could be 
denied.

7.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



